Case 2:18-cv-04363-KM-JBC Document 51 Filed 04/19/19 Page 1 of 4 PageID: 2759




                 D: +1 212 225-2086
                jrosenthal@cgsh.com




                                          April 19, 2019

VIA ECF

The Honorable John M. Vazquez
United States District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

       Re:     Hu v. BMW of North America, LLC
               Civil Action No. 2:18-cv-04363 (JMV)(MF)

Dear Judge Vazquez:

        Defendant Robert Bosch LLC (“Bosch LLC”) writes to respond to (1) Plaintiffs’ Letter
Regarding Supplemental Authority (“Bledsoe Letter”), ECF No. 49, regarding the opinion and
order in Bledsoe v. FCA US LLC, No. 16-14024, 2019 WL 1379588 (E.D. Mich. Mar. 27, 2019)
(“Bledsoe II”), and (2) Plaintiffs’ Letter Regarding Supplemental Authority (“Gamboa Letter”),
ECF No. 50, regarding the order in Gamboa v. Ford Motor Co., No. 18-10106, 2019 WL
1441615 (E.D. Mich. Mar. 31, 2019). 1

        First, contrary to Plaintiffs’ assertion, Bledsoe Letter 1-2, Bledsoe II does not “reverse”
the prior opinion on “certain key issues” that are pending before this Court. See Bledsoe v. FCA
US LLC, 307 F. Supp. 3d 646 (E.D. Mich. 2018) (“Bledsoe I”) (dismissing first amended
complaint). Rather, the court decided that the Bledsoe plaintiffs’ new allegations in the second
amended complaint had cured pleading defects identified in the prior complaint with respect to
the purported existence and operation of an alleged “defeat device.” Bledsoe II, slip op. at 2-3.
The same cannot be said here.


1
        Plaintiffs attached copies of the slip opinions to their letters. For ease of reference,
citations to Bledsoe II and Gamboa are to the slip opinion and order, rather than the Westlaw
publication.
Case 2:18-cv-04363-KM-JBC Document 51 Filed 04/19/19 Page 2 of 4 PageID: 2760


        Plaintiffs’ allegations here are far more like the allegations found implausible in Bledsoe
I. Bledsoe I found that “testing on a single 2012 Dodge Ram 2500” that “showed high levels of
NOx emissions” did not adequately support the plaintiffs’ allegation that a “defeat device” was
present in the vehicles at issue. Bledsoe II, slip op. at 13; see also Bosch Br. 12, ECF No. 30
(citing Bledsoe I, 307 F. Supp. 3d 646, 660 (E.D. Mich. 2018)). The first amended complaint in
Bledsoe similarly failed to include “relevant and material information about the condition of the
truck, or the parameters of the testing, such as the altitude or incline at which testing occurred.”
Bledsoe II, slip op. at 13. By contrast, in the second amended complaint, the Bledsoe plaintiffs
described the characteristics of the alleged “defeat device” and alleged that their testing
controlled for other variables, allowing the court to find plausible that the results could be
explained by the presence of a defeat device. Id. at 19. Moreover, the court found persuasive
that the plaintiffs devoted almost thirty pages to providing “far more detailed information about
the PEMS testing they conducted” on three different vehicles and “why this level of testing
should be acceptable to the Court.” Id. at 14.

        Plaintiffs fail to allege such factual information here. According to the Complaint,
Plaintiffs here tested a single, used vehicle under conditions that were – based on Plaintiffs’
allegations – different from federal emissions procedures. Bosch Br. 10-11. Similar to Bledsoe
I, Plaintiffs here also ask the Court to make the implausible inference that a “defeat device,” the
nature and characteristics of which are not identified, must be present in all models and model
years of the Subject Vehicles based on testing performed by their own alleged “experts” on that
single vehicle. See Bosch Br. 10. Yet Plaintiffs fail to explain why a single used vehicle with
substantial (but unknown) driving history and an equally unknown maintenance history should
be credited as a valid proxy for all of the Subject Vehicles. See Bledsoe I, slip op. at 18-23;
BMW Br. 15, ECF No. 29-1. Thus, setting aside whether Bledsoe II correctly found the claims
there to be plausible, that case further counsels in favor of dismissal of the Complaint here. Id. at
12-16.

        Second, neither Bledsoe II nor Gamboa supports that the only public statement by
Bosch LLC reproduced in the Complaint is actionable. The only public statement Plaintiffs
identified by a Bosch entity relates to features of the EDC-17, not anything specific to the
Subject Vehicles. See Bosch Br. 39; Bosch Reply 19-20, ECF No. 44. Nor is that statement the
kind of “quantifiable” representation that Bledsoe II and Gamboa found could be actionable. See
Bledsoe II, slip op. at 43; Gamboa, slip op. at 28; Bosch Br. 43. In any event, Plaintiffs do not
allege the statement is false, nor did any Plaintiff allegedly rely on it or any other representation
by a Bosch entity when purchasing a Subject Vehicle. Bosch Br. 43-44; Bosch Reply 19-20.

        The BMW advertising that Plaintiffs reproduced in the Complaint similarly falls short of
supporting their claims. Although Plaintiffs attempt to portray BMW as having marketed the
Subject Vehicles as “clean diesels,” none of the advertisements reproduced in the Complaint
refers to the Subject Vehicles as “clean diesels,” and few advertisements touch on environmental
issues at all. Bosch Br. 8-9. The only references to emissions standards refer to regulatory
compliance across the 50 states. Id. Even if such statements were actionable – they are not, see,
e.g., Bledsoe II, slip op. at 43 – they show that Plaintiffs’ theory of the alleged wrong is a direct
fraud on the regulators that did not proximately cause Plaintiffs’ injuries. Bosch Br. 25-29;
Bosch Reply 7-12; Bosch LLC Letter of Mar. 8, 2019, at 2-3, ECF No. 48.

       Third, and relatedly, Gamboa relied for its analysis on other out-of-Circuit district court
decisions Plaintiffs have submitted and does not significantly add to them. See Bosch Br. 21-45.

                                                  2
Case 2:18-cv-04363-KM-JBC Document 51 Filed 04/19/19 Page 3 of 4 PageID: 2761


It did not address all of Bosch LLC’s arguments here that Plaintiffs’ claim of fraud on the EPA
and CARB interrupts proximate causation, is outside the relevant zone of interests, and is barred
by the indirect-purchaser rule:

   •   Direct victim: Gamboa’s holding that the plaintiffs there satisfied RICO’s proximate
       cause requirement is at odds with binding precedent of the Third Circuit – which the
       Gamboa court did not consider – establishing that a plaintiff must be the “direct victim” of
       the claimed RICO violation. See Bosch Br. 25-29; Bosch Reply 7-12. The Third Circuit
       has specifically rejected the contention “that proximate causation is present in a civil
       RICO case where the alleged racketeering conduct effects violations of a regulatory
       regime designed to protect plaintiffs.” Callahan v. A.E.V., Inc., 182 F.3d 237, 267 (3d
       Cir. 1999). The Complaint here, as in Gamboa, makes clear that the EPA and CARB are
       the “direct victims” of any alleged fraud and “can be expected to vindicate the laws by
       pursuing their own claims,” if there are any claims to be pursued. Bosch Br. 26; see also
       id. at 26-29; Bosch Reply 7-12. Moreover, proximate cause is lacking because various
       intermediaries – including the dealers who sold the Subject Vehicles – stand between
       Bosch LLC’s alleged conduct and Plaintiffs’ alleged injuries. Bosch Br. 23-24 (citing
       Longmont United Hosp. v. Saint Barnabas Corp., 305 F. App’x 892 (3d Cir. 2009));
       Bosch Reply 7-8.

   •   Zone-of-interests: Gamboa also did not consider the argument Bosch LLC raised here
       that Plaintiffs’ damages claim does not fall within the zone-of-interests that Congress
       intended to benefit under the Clean Air Act. Bosch Br. 27-29; Bosch Reply 9 n.7.

   •   Indirect-purchaser rule: The Gamboa court also did not have the opportunity to consider
       Bosch LLC’s argument here that the indirect-purchaser rule in the Third Circuit requires
       dismissal where, as here, indirect purchasers of a product bring a RICO claim premised on
       alleged overpayment caused by a RICO violation. Bosch LLC Letter of Mar. 8, 2019, at
       2, ECF No. 48.




                                                3
Case 2:18-cv-04363-KM-JBC Document 51 Filed 04/19/19 Page 4 of 4 PageID: 2762


        We would welcome the opportunity for oral argument and would be prepared to address
there, or as otherwise directed by the Court, the issues raised in this letter and Bosch LLC’s letter
of March 8, 2019, or any other issue that would assist the Court.

                                              Respectfully Submitted,

                                              CLEARY GOTTLIEB STEEN & HAMILTON LLP

Dated: April 19, 2019                    By: /s/ Jeffrey A. Rosenthal
                                             Jeffrey A. Rosenthal
                                             Carmine D. Boccuzzi, Jr.
                                             One Liberty Plaza
                                             New York, NY 10006
                                             Tel. (212) 225-2000
                                             Fax: (212) 225-3999
                                             jrosenthal@cgsh.com

                                              Matthew D. Slater
                                              2112 Pennsylvania Avenue NW
                                              Washington, DC 20037
                                              Tel. (202) 974-1500
                                              Fax: (202) 974-1999
                                              mslater@cgsh.com

                                              Counsel for Defendant Robert Bosch LLC




                                                 4
